There is no authority for entering a judgment pursuant to section 475 of the Judiciary Law. Respondents’ contention that this is not a proceeding under this section is without merit, No suggestion is made that any other proceeding short of suit exists which was available to the outgoing attorneys. The remedy was available to the attorney Freiberger only as he was the only one who appeared in the action. This is not particularly significant as he would be entitled to be compensated for the work done by another attorney associated with him and working under his direction. The services performed were minimal, consisting in the drawing of a complaint and two unsuccessful efforts to oppose motions to make it more definite and certain and to separately state and number the causes of action. It is inconceivable that these services could even approximate 850 hours. Moreover, it appears that all services prior to the last court appearance were billed and paid for. The attempted explanations of the billing just did not explain. No finding of any sum remaining due was justified by the record. Costs are not awarded because proceedings were unduly protracted by delaying tactics *743before the Referee. Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Stevens and Steuer, JJ.